FILED
                            NOT FOR PUBLICATION                            DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50096

               Plaintiff - Appellee,             D.C. No. 3:13-cr-01356-BEN

  v.
                                                 MEMORANDUM*
RAFAEL ROLON-RAMOS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Rafael Rolon-Ramos appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rolon-Ramos contends that the district court procedurally erred by failing to

explain the extent of its upward variance from the Guidelines range and why it

rejected his argument for a within-Guidelines sentence. Contrary to Rolon-

Ramos’s argument, we review for plain error because he did not assert these

objections in the district court. See United States v. Valencia-Barragan, 608 F.3d

1103, 1108 & n.3 (9th Cir. 2010). The district court sufficiently explained the

sentence, stating that it had considered the parties’ sentencing arguments and that a

30-month sentence was necessary to afford adequate deterrence. See United States

v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Rolon-Ramos also contends that his sentence is substantively unreasonable

because the district court failed sufficiently to account for his history and

characteristics and the nature and circumstances of the offense, and unreasonably

relied on an erroneously calculated prior sentence. The district court did not abuse

its discretion in imposing Rolon-Ramos’s sentence. See Gall v. United States, 552

U.S. 38, 51 (2007). The above-Guidelines sentence is substantively reasonable in

light of the totality of the circumstances and the 18 U.S.C. § 3553(a) sentencing

factors, including the need to deter. See id.

      AFFIRMED.




                                           2                                    14-50096